DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 03/11/2022 and 05/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 27 and 28 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Daniel et al. (US 2017/0026318 A1) discloses display, on the display, a graphical user interface (GUI) having a plurality of previous messages between a user and a digital assistant, the plurality of previous messages presented in a conversational view (Fig. 3A; [0050]); receive a first user input ([0051]); in response to receiving the first user input, display the media object as a first message in the GUI (Fig. 3A, 312a; [0051]); receive a second user input including text (Fig. 3E, 312b; [0076]); in response to receiving the second user input, display the text as a second message in the GUI (Fig. 3E, 312b); cause a user intent corresponding to the first user input and the second user input to be determined ([0057]; [0076]-[0078]).
Suplee, III et al. (US 2013/0329023 A1) teaches a user input including a media object, e.g. a captured image. Text in the captured image can be located and the type or pattern of the text can be identified (Fig. 1A; [0013]; Fig. 2A; [0014]-[0015]; Fig. 4; [0017]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 27 and 28 as a whole.
 Thus, independent claims 1, 27 and 28 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143